LEDDY, J.
Relator was adjudged guilty of contempt by the Eiftv-Third district court of Travis county for the violation of a temporary injunction issued by the criminal district court of Travis county, now the Ninety-Eighth judicial district.
Under the authority of Ex parte Gonzalez, 111 Tex. 399, 238 S. W. 635, one court in no ease is authorized to punish contempt in another court; hence the proceedings by which relator was adjudged guilty of contempt are void, and he is entitled, under the writ of habeas corpus sued out, to be released from custody.
We recommend he be ordered discharged.
OURETON, C. J. The relator is discharged, as recommended by the Commission of Appeals.